Citation Nr: 1214728	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disability.

4.  Entitlement to service connection for a right hand disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury with symptoms of neck pain and headaches.

6.  Entitlement to service connection for residuals of a head injury with symptoms of neck pain and headaches.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and a mood disorder not otherwise specified (NOS).

10.  Entitlement to service connection for bilateral hearing loss disability.

11.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that in part, denied entitlement to service connection for a mood disorder NOS, bilateral hearing loss and tinnitus and confirmed and continued the previously denied claims of entitlement to service connection for a left knee disability, a right hand disability, a head injury with symptoms of neck pain and headaches and a back disability on the basis that no new and material evidence had been received to reopen the claims.

During the pendency of these claims, jurisdiction has been transferred to the RO in Philadelphia, Pennsylvania.

The Board is also cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim for a mood disorder NOS as one for service connection for an acquired psychiatric disorder, to include major depressive disorder and a mood disorder NOS.


FINDINGS OF FACT

1.  In a final June 2000 rating decision, the RO denied entitlement to service connection for a left knee disability.

2.  The evidence received since the June 2000 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim. 

3.  A left knee disability, including degenerative joint disease of the left knee was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

4.  In a final June 2000 rating decision, the RO confirmed and continued the denial of entitlement to service connection for a right hand disability. 

5.  The evidence received since the June 2000 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a right hand disability, and raises a reasonable possibility of substantiating the claim. 

6.  A right hand disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

7.  In a final June 2000 rating decision, the RO denied entitlement to service connection for a head injury with symptoms of neck pain and headaches disability.

8.  The evidence received since the June 2000 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a head injury with symptoms of neck pain and headaches disability, and raises a reasonable possibility of substantiating the claim. 

9.  A residuals of a head injury with symptoms of neck pain and headaches disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

10.  In a final June 2000 rating decision, the RO confirmed and continued the denial of entitlement to service connection for a back disability. 

11.  The evidence received since the June 2000 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and raises a reasonable possibility of substantiating the claim. 

12.  A chronic back disability including degenerative joint disease of the cervical and lumbar spine was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.
13.  An acquired psychiatric disorder, to include major depressive disorder and a mood disorder NOS, was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

14.  A hearing loss disability was not shown during military service, was not manifested to a compensable degree within one year following discharge from service, and is not related to a disease or injury of service origin.

15.  The Veteran's tinnitus did not have its onset during service and is not otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A left knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The June 2000 rating decision that denied entitlement to service connection for a right hand disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hand disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  A right hand disability was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

7.  The June 2000 rating decision that denied entitlement to service connection for residuals of a head injury with symptoms of neck pain and headaches disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

8.  New and material evidence has been received to reopen the Veteran's claim for service connection for residuals of a head injury with symptoms of neck pain and headaches disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

9.  A residuals of a head injury with symptoms of neck pain and headaches disability was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

10.  The June 2000 rating decision that denied entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

11.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

12.  A back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

13.  The Veteran's acquired psychiatric disorder, to include major depressive disorder and a mood disorder NOS, was not incurred in, or caused or aggravated by, his military service and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

14.  Hearing loss disability was not incurred in or aggravated by military service, nor may sensorineural hearing loss be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

15.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issues of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a left knee disability, a right hand disability, a head injury with symptoms of neck pain and headaches, and a back disability, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to reopen the Veteran's claims for entitlement to service connection for a left knee disability, a right hand disability, a head injury with symptoms of neck pain and headaches, and a back disability, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished as to these issues.

Regarding the remaining service connection claims, the RO provided notice to the Veteran in a March 2008 letter, prior to the date of the issuance of the appealed May 2008 rating decision which explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private and VA treatment records, and the Veteran's September 1999 and March 2008 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of the claimed acquired psychiatric disorder to include major depressive disorder and a mood disorder NOS disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that the Veteran has a diagnosed acquired psychiatric disorder to include major depressive disorder and a mood disorder NOS disability related to his service.  Thus remand for a VA examination is not necessary. 

The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  New and Material Evidence

In a July 1975 rating decision, the RO denied the Veteran's claims for service connection for a right hand and a back disability on the basis that there was no evidence that these disabilities were incurred in service.

A June 1980 rating decision again denied the Veteran's claims for service connection for a right hand and a back disability on the basis that there was no evidence that these disabilities were incurred in service.

The Veteran did not appeal the June 1980 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

In a June 2000 rating decision, the RO confirmed and continued the denial of service connection for a right hand and a back disability.  The RO also denied service connection for a left knee and a head and neck disability on the basis that the Veteran's claims were not well grounded as the evidence did not establish that the currently diagnosed left knee and head and neck disabilities were related to service.  

The Veteran did not appeal the June 2000 rating decision within a year, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Board notes parenthetically that the provisions of the VCAA provided for readjudication of claims that were finally denied as not well grounded between July 14, 1999 and November 9, 2000, without the need for new and material evidence. Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

The Veteran's request to reopen the claims for a left knee and a head and neck disability was received in December 2007.  Because the request to reopen was received more than two years after the effective date of the Veterans Claims Assistance Act of 2000, the claim is not subject to readjudication without regard to the prior decision. Pub. L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for a left knee, back, head and neck and right hand disabilities.  38 U.S.C.A. § 5108.

As noted above, the Veteran sought to reopen his claims in December 2007.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claims is the RO's June 2000 denial of service connection for a left knee, back, head and neck and right hand disabilities.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the June 2000 rating decision includes a July 2009 letter from a private physician who indicated that he had been treating the Veteran.  The physician opined that based on the Veteran's complaints and the nature of the injuries he sustained in 1974 and 1975, he felt that "it is reasonable to say that there is a greater than 51% likelihood" that the Veteran's current symptomatology was related to distant injuries while serving in the military.

The prior denials of service connection for a left knee, back, head and neck and right hand disabilities were based on a lack of evidence that the disabilities were related to service.  The July 2009 private treatment note suggests that the Veteran has current left knee, back, head and neck and right hand disabilities that are related to his service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left knee, back, head and neck and right hand disabilities have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 







II.  Service Connection

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Similarly, if psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  These presumptions are rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A. Left Knee

The Veteran's service treatment records are negative for complaints or treatments regarding the left knee.  In his April 1975 Report of Medical History, the Veteran noted that he had fallen and struck his right knee on a sidewalk in 1972.  He also reported that the trick or locked knee that he referred to in the Report of Medical History related to the right knee injury in 1972.

A February 1989 x-ray showed no evidence of bony lesion or joint space narrowing.

An April 1994 x-ray of the left knee failed to demonstrate any significant abnormality.  The impression was a probable nonossifying fibroma and/or fibrocortical defect of caffey at the left proximal tibia posteriorly.

An April 1994 treatment note diagnosed the Veteran with knee pain, etiology undetermined.

The Veteran underwent a private orthopedic consultation in June 1999.  He noted having difficulty with his knees for 20 years.  Both of his knees ached medially and around the front of the knees.  X-rays showed some spurring in the anterior tibial spine and the medial femoral condyle along the joint.

A June 1999 bone scan demonstrated mild arthritic changes medially in the bilateral knees.

The Veteran underwent a VA examination in September 1999.  The Veteran reported having a problem with his left knee on one occasion during service when he was trying to run a confidence course.  His knee popped and he could not finish his run.  He reported that he saw a doctor for it later but the only reference to any knee problems in his service treatment records all refer to his right knee.  The examiner noted that he did not see any medical treatment for the left knee.  The Veteran reported that it did not bother him when he got out of the Air Force as he went to work as an oilfield roughneck which involved climbing up and down an oil rig.  He did this for a number of years and did not have problems with the knees at the time.  After this work, he began working in construction and did not recall having trouble with his knees either.  He did have his left knee drained in 1986 which demonstrated effusion.  He stated that he began to have more problems with his knees and everything else around this time.  The diagnosis was a reported left knee injury in the military.  However, the examiner noted that he did not find any service medical documentation of this and in his opinion, there were no residuals from this injury as it was not mentioned on his discharge examination.  Additionally, the Veteran was able to work in the oil field as a roughneck after his discharge from the military and did not have problems with the left knee when climbing up and down the rigs.

In a July 2009 letter,  a private physician opined that based on the Veteran's complaints and the nature of the injuries he sustained in 1974 and 1975, he felt that "it is reasonable to say that there is a greater than 51% likelihood" that the Veteran's current symptomatology was related to distant injuries while serving in the military.

In March 2010, the Veteran underwent arthroscopic surgery of his left knee for a degenerative tear of the medial meniscus.

An October 2010 VA treatment note diagnosed the Veteran with degenerative arthritis of his bilateral knees, left worse than right.

Based upon the evidence of record, the Board finds the Veteran's left knee disability is not shown to have been incurred as a result of any established event, injury, or disease during active service, or to have been manifest within one year of the Veteran's discharge from service.  

There is a current diagnosis of degenerative arthritis of the left knee; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that there are no clinical findings or diagnoses of degenerative arthritis during service or for over 14 years thereafter.  The first post-service evidence of arthritis was noted to be in June 1999 as none of the private medical records or VA treatment records show that the Veteran was diagnosed with left knee arthritis to a compensable degree within one year of service.  

There are conflicting opinions as to whether the Veteran's left knee disability is related to his active service.  As noted above, the July 2009 letter from a private physician noted that "it is reasonable to say that there is a greater than 51% likelihood" that the Veteran's current symptomatology was related to distant injuries while serving in the military. Conversely, the June 1999 VA examiner specifically found that the there were no residuals from a claimed injury to the Veteran's left knee in service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the September 1999 opinion of the VA examiner to be the most probative.  While the July 2009 private physician's letter related the Veteran's symptoms to service, the Board also notes that the physician did not specify as to a particular disability.  Instead, the physician's letter merely gave a general assessment that the Veteran's "symptomatology" was related to "distant injuries while serving in the military".  The physician did not specify what particular distant injuries the Veteran incurred in service nor did he address the lack of complaints or treatments related to the Veteran's left knee in his service treatment records.

In contrast, the VA examiner had the benefit of a review of the Veteran's claims file, and provided more detailed rationale than the private physician's opinion.  Unlike the private physician, the September 1999 VA examiner specifically addressed the fact that there was no evidence of a left knee disability in service and there were no residuals from this claimed injury as it was not mentioned on his discharge examination.  Unlike the private physician, the examiner also addressed the timing of the Veteran's symptoms in regards to when his left knee disability manifested.  Specifically, the September 1999 VA examiner noted that the Veteran was able to work in the oil field as a roughneck after his discharge from the military and did not have problems with the left knee when climbing up and down the rigs.

For these reasons the Board finds the September 1999 opinion of the VA examiner to be the most probative.  

Given that the most probative opinion is against a finding of a relationship between a left knee disability and service, the Board finds that service connection is not warranted.

B.  Right Hand

The Veteran's service treatment records note that in July 1974 an aircraft panel fell on the Veteran's right hand.  There was a slight bruise over the dorsal knuckles.  X-rays showed an old healed fracture of the metacarpal to the small finger which represented an old healed boxer's fracture.  No other abnormalities and no acute fracture or dislocation was seen.  The Veteran's April 1975 separation examination was negative for complaints or diagnoses related to his right hand.

A July 1992 VA consultation noted that the Veteran presented with complaints of a numbness and tingling sensation of the lateral aspect of his right hand associated with neck pain.  An MRI in November 1991 indicated disc herniation at C6-7.

A January 1999 anesthesiology pain/medicine consultation noted that the Veteran was status pose severe traumatic injury to his right forearm as a result on an injury suffered while working on an oil rig in Wyoming.

The Veteran underwent a VA examination in September 1999.  The examiner noted that the Veteran had a "couple of injuries" to the right hand.  He jammed his hand playing softball and also injured his hand when a panel fell on it.  X-rays at that point showed an old boxer's fracture.  The Veteran reported that each episode seemed to resolve without any ongoing problems.  He has had a number of problems with the right hand and has had 5 surgeries last year including a carpal tunnel surgery and perhaps compartment syndrome surgery.  He injured his right arm at a work in injury in 1997.  He had subsequent surgery and had not been back to work since then.  Examination of the right hand showed no tenderness over the fifth metacarpal or MCP joint.  He was unable to make a full fist but this was a residual of his surgery from the past year.  He had extensive incisional scars of the right forearm and some muscle wasting as well which were also from his injury and subsequent surgeries.  The diagnosis was a right hand injury.  X-rays did show an old boxer's fracture but it was not clear when this occurred.  There was no evident residual on examination today.  The symptoms the Veteran reported were due to his right arm injury and surgery.

In a July 2009 letter,  a private physician opined that based on the Veteran's complaints and the nature of the injuries he sustained in 1974 and 1975, he felt that "it is reasonable to say that there is a greater than 51% likelihood" that the Veteran's current symptomatology was related to distant injuries while serving in the military.

A September 2010 worker's compensation impairment rating evaluation noted that the Veteran sustained a crushing injury to his right wrist and forearm in September 1998.  He was treated with immediate carpal tunnel release.  He subsequently went on to develop complete conduction block of his radial, median and ulnar nerves in his forearm and wrist. 

Based upon the evidence of record, the Board finds the Veteran's right hand disability is not shown to have been incurred as a result of any established event, injury, or disease during active service.  

There is a current diagnosis of a right hand injury which has necessitated many surgeries; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico; supra; Hibbard, supra.

While the Veteran's service treatment records demonstrate complaints of right hand pain after an aircraft panel fell on his hand, they were negative for any or diagnoses of any chronic right hand disorders.  The right hand complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as no right hand disorders were recorded at the time of his April 1975 separation physical examination.  While service treatment records identify an old healed boxer's fracture, it was also noted other abnormalities and no acute fracture or dislocation was seen. 

The Veteran was also not diagnosed with a right hand disability until many years after service.  Notably, numbness and tingling on the right hand in 1992 was attributed to a neck disability while his current right hand disability was a result of a crushing injury in September 1998.

There are conflicting opinions as to whether the Veteran's right hand disability is related to his active service.  As noted above, the July 2009 letter from a private physician noted that "it is reasonable to say that there is a greater than 51% likelihood" that the Veteran's current symptomatology was related to distant injuries while serving in the military. Conversely, the June 1999 VA examiner specifically found that the Veteran's current symptoms the Veteran reported were due to his 1998 right arm injury and surgery there as was no evident residual of the Veteran's healed old boxer's fracture on the examination.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens, supra.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri, supra.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson, supra.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar, supra.

In this instance, the Board finds that the September 1999 opinion of the VA examiner to be the most probative.  While the July 2009 private physician's letter related the Veteran's symptoms to service, the Board also notes that the physician did not specify as to a particular disability.  Instead, the physician's letter merely gave a general assessment that the Veteran's "symptomatology" was related to "distant injuries while serving in the military".  The physician did not specify what particular distant injuries the Veteran incurred in service.  Notably, the physician also did not address the September 1998 crushing injury of the right hand that the Veteran sustained while working.  As noted above, this injury resulted in multiple surgeries.

In contrast, the VA examiner had the benefit of a review of the Veteran's claims file, and provided more detailed rationale than the private physician's opinion.  Unlike the private physician, the September 1999 VA examiner specifically addressed the Veteran's in-service right hand injury and his old healed boxer's fracture.  Unlike the private physician, the examiner also addressed the timing of the Veteran's symptoms in regards to when his right hand disability manifested and how they were related to the crushing injury in 1998.  

For these reasons the Board finds the September 1999 opinion of the VA examiner to be the most probative.  

Given that the most probative opinion is against a finding of a relationship between a right hand disability and service, the Board finds that service connection is not warranted.

C.  Residuals of a head injury with symptoms of neck pain and headaches

The Veteran's service treatment records demonstrate that in October 1974 the Veteran suffered a laceration on his scalp which required 3 stitches.  A February 1975 treatment note reported that the Veteran had flu symptoms with coughing, vomiting and headaches.  On his April 1975 separation examination, the Veteran reported that he fell and struck his head on a rock in 1964.  He also reported a history of severe headaches that he experienced in 1970 when the weather was hot which were relieved with aspirin and rest.  The April 1975 separation examination was negative for complaints or diagnoses related to a neck, head or headache disability.

A May 1993 MRI of the head revealed no abnormalities.  An MRI of the cervical spine revealed herniation at multiple levels.

An April 1994 treatment note reported that the Veteran had a history of disc herniation and right flank pain of undetermined origin.

In a February 1997 VA treatment note, a physician diagnosed the Veteran with chronic headaches that were probably related to his sinuses.

An April 1997 x-ray of the cervical spine demonstrated spondylosis.

In July 1999, the Veteran underwent an evaluation of his chronic headaches.  He noted a history of chronic headaches that went back to his service when he was hit in the head with an aircraft panel.  The treating physician concluded that the Veteran's headaches could at least in part be contributed to by his neck.

The Veteran underwent a VA examination in September 1999.  The examiner noted that the Veteran was hit in the upper back by an aircraft panel during his service.  The Veteran reported some headaches after this incident as his head was sore for the day the event happened and then some the next morning as well.  About after a week after the accident, things seemed to clear up and he did not have any problems after that.  The Veteran reported having headaches that began about 20 years ago and had gotten worse.  The examiner noted that around 1996 the Veteran began having problems with his neck which necessitated surgery.  The Veteran was unsure whether he was treated for headaches in service.  The Veteran reported having some headaches before service.  However, the examiner did not find any evidence of any treatment for headaches while on active duty.  The examiner determined that there were no evident residuals of a head or neck injury in the service.  He had minor injuries per his report as one required a few sutures and another did not require a sick call.  He had no ongoing residuals after those episodes and again was able to do heavy work after his discharge without problems.  His current neck problems were not related to any service-connected injury.  Regarding his headaches, the examiner noted that the Veteran's headaches were multifactorial.  His records did not show any evidence of active duty treatment for headaches and per the Veteran's report, they started showing 20 years ago which was after his discharge.  Additionally, they did not become worse until 1996 about the time of his neck surgery.

An April 2005 VA neurology treatment note indicated that the Veteran had chronic daily headaches which were likely tension headaches.

An April 2005 VA MRI of the cervical spine demonstrated cervical spondylosis and post surgical change from his prior fusion surgery.

An October 2008 history and physical noted that the Veteran had cervical fusion surgery in 1986.

In a July 2009 letter,  a private physician opined that based on the Veteran's complaints and the nature of the injuries he sustained in 1974 and 1975, he felt that "it is reasonable to say that there is a greater than 51% likelihood" that the Veteran's current symptomatology was related to distant injuries while serving in the military.

Based upon the evidence of record, the Board finds the Veteran's residuals of a head injury with symptoms of neck pain and headaches is not shown to have been incurred as a result of any established event, injury, or disease during active service.  

There is a current diagnosis of spondylosis, herniated discs of the cervical spine and headaches; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico; supra; Hibbard, supra.

While the Veteran's service treatment records demonstrate complaints of head and back pain after an aircraft panel fell and hit his head, they were negative for any or diagnoses of any chronic head or neck disorders.  The head and neck complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as no head and neck disorders were recorded at the time of his April 1975 separation physical examination.  While service treatment records note that the Veteran reported experiencing headaches in 1970 as a result of when he hit his head on a rock, both his entrance and separation examinations did not note a head or neck condition.  Additionally, the Veteran has not contended that he had a preexisting headache disability that was aggravated by his service. 

The Veteran was also not diagnosed with a head or neck disability until many years after service.  Notably, the first indication of a head or neck disability is the October 2010 physical and history which noted that the Veteran had cervical fusion surgery in 1986, approximately 11 years after his separation from service.  This time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that there are conflicting opinions as to whether the Veteran's residuals of a head injury to include neck pain and headaches are related to his active service.  As noted above, the July 2009 letter from a private physician noted that "it is reasonable to say that there is a greater than 51% likelihood" that the Veteran's current symptomatology was related to distant injuries while serving in the military.  Conversely, the September 1999 VA examiner specifically found that there were no evident residuals of a head or neck injury in the service and that the Veteran's current headaches were multifactoral while there was evidence of active duty treatment for headaches.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens, supra.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri, supra.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson, supra.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar, supra.

In this instance, the Board finds that the September 1999 opinion of the VA examiner to be the most probative.  While the July 2009 private physician's letter related the Veteran's symptoms to service, the Board notes again that the physician did not specify as to a particular disability.  Instead, the physician's letter merely gave a general assessment that the Veteran's "symptomatology" was related to "distant injuries while serving in the military".  The physician did not specify what particular distant injuries the Veteran incurred in service to include the Veteran's in-service incident when a part of an airplane struck him in the head.  

In contrast, the VA examiner had the benefit of a review of the Veteran's claims file, and provided more detailed rationale than the private physician's opinion.  Unlike the private physician, the September 1999 VA examiner specifically addressed the Veteran's in-service right head injury and resulting symptomatology.  Unlike the private physician, the examiner also addressed the timing of the Veteran's symptoms in regards to when his neck pain and headaches disability manifested and how they were related to the worsening of his neck disability which required surgery.  The examiner also addressed the fact that there were no ongoing residuals after those in-service episodes of head and neck trauma while noting that the Veteran was able to do heavy work after his discharge without problems.

For these reasons the Board finds the September 1999 opinion of the VA examiner to be the most probative.  

Given that the most probative opinion is against a finding of a relationship between a residuals of a head injury with symptoms of neck pain and headaches disability and service, the Board finds that service connection is not warranted.

D.  Back Disability

The Veteran's service treatment records demonstrate that the Veteran presented with complaints of back pain in February 1974.  In a September 1974 Report of Medical History, the Veteran noted recurrent back pain.  However, the Veteran's April 1975 separation examination was negative for any treatment, complaints or diagnoses related to a back disability as the clinical evaluation for his back was normal.

An August 1978 Report of Medical History noted that the Veteran had low back pain due to a muscle strain.

A November 1978 x-ray of the lumbar spine demonstrated no bony injury.  There was a slight tilt of the spine to the left and a spina bifida defect.  The lordotic curve appeared to be within normal limits and no other bony abnormality was noted.

In February 1980, the Veteran presented for private treatment with complaints of low back pain secondary to a previous back injury.  The Veteran reported being injured two years ago while on a job working as a roughneck near Gillette, Wyoming.  This injury involved a fall from a height of about 12 feet where the Veteran reported landing on his spine.  Since then, he had recurrent pain in his lower back up to his neck.  The physician noted that the remainder of the Past History and Symptoms of the Veteran was not remarkable.  The diagnosis was back pain that was probably related to an old injury.  The physician noted that the Veteran was a young man with persistent low back pain following a trauma.  Because of a lack of any other finding, it must be considered that this upper system back pain was related to the trauma and represented a posttraumatic low back pain syndrome.

In an August 1984 Medical Affidavit, a private physician indicated that the Veteran had low back pain since 1982.

A June 1991 x-ray of the lumbar spine revealed some hypertrophic degenerative arthritic change of the facet joints.

An April 1994 x-ray of the lumbar spine demonstrated spondylosis and spina bifida.

A May 1997 MRI of the lumbar spine demonstrated focal disk degeneration and suspected spondylosis.

June 1999 x-rays demonstrated degenerative disc disease in the spine.

The Veteran underwent a VA examination in September 1999.  It was noted that he was hit in the upper back by an airplane panel while in service.  The Veteran reported that he worked as a roughneck after his service from 1975 to 1983.  He injured his back and unsuccessfully tried to go back to work in 1983 after his back surgery.  The examiner noted that there was no evidence of residuals or a thoracic back injury.  Per the Veteran's report, "it sounded like a minor injury" and he was not laid up and did not go to sick call for the injury.  The Veteran did not recall any symptoms aside from some stiffness for about a week.  He had no problems after this and his employment as a roughneck in the oil field was not a problem for him.  The Veteran's symptoms now were not related to any thoracic back injury in service.

A September 2006 x-ray of the lumbar spine revealed degenerative disc disease.

An October 2008 history and physical noted that the Veteran underwent back surgery in 1983 for a lumbar fusion.  The diagnosis was degenerative disc disease.  It was noted that the Veteran had undergone multiple back surgeries.

In a July 2009 letter,  a private physician opined that based on the Veteran's complaints and the nature of the injuries he sustained in 1974 and 1975, he felt that "it is reasonable to say that there is a greater than 51% likelihood" that the Veteran's current symptomatology was related to distant injuries while serving in the military.

Based upon the evidence of record, the Board finds the Veteran's back disability is not shown to have been incurred as a result of any established event, injury, or disease during active service, or to have been manifest within one year of the Veteran's discharge from service.  

There is a current diagnosis of degenerative disc disease of the lumbar spine and spondylosis; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico; supra; Hibbard, supra.

The Board notes that there are no clinical findings or diagnoses of degenerative arthritis during service or for over 16 years thereafter.  The first post-service evidence of arthritis was noted to be in June 1991 as none of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis of the thoracolumbar spine to a compensable degree within one year of service.  Of note, a November 1978 x-ray of the lumbar spine demonstrated no bony injury.

While the Veteran's service treatment records demonstrate complaints of back pain after an aircraft panel fell and hit his head, they were negative for any or diagnoses of any back disorders.  The back complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as no back disorders were recorded at the time of his April 1975 separation physical examination.  

The Veteran was also not diagnosed with a head or neck disability until many years after service.  Notably, the first indication of a back disability is the August 1978 which noted that the Veteran had a back pain related to a low back strain, approximately 3 years after his separation from service.  This time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson, supra.

The Board notes that there are conflicting opinions as to whether the Veteran's current back disability is related to his active service.  As noted above, the July 2009 letter from a private physician noted that "it is reasonable to say that there is a greater than 51% likelihood" that the Veteran's current symptomatology was related to distant injuries while serving in the military.  Conversely, the September 1999 VA examiner specifically found that the Veteran's back symptoms now are not related to any thoracic back injury in service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens, supra.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri, supra.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson, supra.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar, supra.

In this instance, the Board finds that the September 1999 opinion of the VA examiner to be the most probative.  While the July 2009 private physician's letter related the Veteran's unspecified symptoms to service, the physician's letter merely gave a general assessment that the Veteran's "symptomatology" was related to "distant injuries while serving in the military".  The physician did not specify what particular distant injuries the Veteran incurred in service to include the Veteran's in-service incident when a part of an airplane struck him in the head and upper back.  

In contrast, the VA examiner had the benefit of a review of the Veteran's claims file, and provided more detailed rationale than the private physician's opinion.  Unlike the private physician, the September 1999 VA examiner specifically addressed the Veteran's in-service back complaints and the fact that no chronic disability resulted from this incident.  Unlike the private physician, the examiner also addressed the timing of the Veteran's symptoms in regards to when his back disability manifested and how they were related to the worsening of his neck disability which required surgery.  The examiner also addressed the fact that there were no ongoing residuals after the in-service back injury and the fact that the Veteran was able to later work as a roughneck in the oil fields.

Additionally, the Board also notes that a February 1980 private treatment report notes that the Veteran injured his back at work after he fell from a height of 12 feet and landed on his back.  The physician attributed the Veteran's back pain to his work place trauma as it represented a posttraumatic low back pain syndrome.

For these reasons the Board finds the September 1999 and February 1980 opinions of the VA examiner and private physician to be the most probative.  

Given that the most probative opinion is against a finding of a relationship between a back disability and service, the Board finds that service connection is not warranted.


E.  An acquired psychiatric disorder to include major depressive disorder and a mood disorder NOS.

The Veteran's service treatment records are negative for complaints or treatments related to an acquired psychiatric disorder.

An April 1999 VA treatment note reported that the Veteran had a diagnosis of depression with suicidal ideation.

An April 1999 VA nursing admission note reported that the Veteran presented for help with his depression.  It was noted that he injured his right arm at his work which caused his distress and inability to work.

A May 2007 VA treatment note reported that the Veteran had a history of two suicide attempts.  The diagnosis was alcohol dependence, depression NOS, rule out (r/o) conversion disorder versus factitious disorder.

An April 2008 VA history and physical noted that the Veteran had bipolar disorder.  The Veteran noted that his problems with depression might be related to his lack of sleep.

A January 2009 VA psychiatric note reported that the Veteran had a number of past psychiatric hospitalizations, generally for symptoms of depression associated at times with suicidal ideation.  Additional history revealed that he was disabled from employment in 2005 and that for many years he was a daily alcohol drinker.  The diagnosis was mood disorder NOS.

A June 2010 VA treatment note diagnosed the Veteran with mood disorder NOS.

A November 2010 VA treatment note diagnosed the Veteran with depression disorder NOS.  His alcohol dependence was in full remission.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim.

There is a current diagnosis of depression NOS, mood disorder NOS and other acquired psychiatric disabilities, hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico; supra; Hibbard, supra.

Initially, the Board notes that there are no clinical findings or diagnoses of an acquired psychiatric disorder during service or for several years thereafter.  The first post-service evidence of an acquired psychiatric disorder is an April 1999 VA treatment note which provided a diagnosis of depression with suicidal ideation.   None of the private medical records or VA treatment records show that the Veteran was diagnosed with psychosis to a compensable degree within one year of service.

There is also no medical opinion of record showing a relationship between any current acquired psychiatric disorder and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any acquired psychiatric disorders.  He was also not diagnosed with an acquired psychiatric disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson, supra.

The Board notes that while the Veteran has received psychiatric treatment on multiple occasions, none of the private of VA psychiatric treatment providers have attributed his current psychiatric disorders to his military service.  Notably, an April 1999 VA nursing admission note reported that the Veteran had injured his right arm at his work which caused his distress and inability to work.

The Board finds that the competent evidence of record, while showing currently diagnosed acquired psychiatric disabilities, does not demonstrate psychosis manifested to a compensable degree within one year of separation or related to an in-service injury sustained by the Veteran.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

F.  Bilateral Hearing Loss

Laws and Regulations

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran contends that his current bilateral hearing loss was the result of noise exposure during service to include the noise exposure he experienced from planes that he worked on.

Audiometric testing in at the Veteran's entrance examination in September 1973 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
5
5
5
LEFT
25
15
5
5
5


Audiometric testing in June 1974 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
0
0
5
5


Audiometric testing in September 1974 revealed pure tone thresholds, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
5
x
5
LEFT
25
15
5
x
5

The Veteran's April 1975 separation examination did not contain audiometric testing readings.

An August 1978 Beltone Audiogram revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
15
X
10
LEFT
10
10
10
X
10

In March 2008, the Veteran underwent a VA examination that was contracted out to The Hearing Center.  The reported military noise exposure was attributed to his spending a lot of time around planes as an aircraft technician.  His occupational noise exposure after service involved significant noise exposure in oil fields.

Audiometric testing in March 2008 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
15
35
65
LEFT
15
10
15
25
30

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear.  

The examiner noted that the Veteran's entrance and separation (September 1974) audiograms demonstrated normal hearing levels.  Additionally, in the April 1975 Report of Medical History, the Veteran indicated that he had no ear, nose or throat trouble and no hearing loss.  A July 1978 Job Corps Health Questionnaire marked "no" to the question of marked hearing loss and an August 1978 audiogram demonstrated normal hearing in the left ear and some right ear hearing loss.  The examiner determined that with separation audio showing normal hearing, it was not as least as likely as not that the reported military noise exposure contributed to the Veteran's current hearing loss.

Considering the claim for service connection for bilateral hearing loss in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As indicated above, the post-service evidence supports a finding of current hearing loss to an extent recognized as a disability as defined by 38 C.F.R. § 3.385.  Hence, current disability in connection with this claim is shown.  However, this claim must be denied because there is no competent evidence whatsoever that there exists a nexus between bilateral hearing loss disability and the Veteran's active service.  

As noted above, there is no evidence of complaints, findings, or diagnosis pertaining to bilateral hearing loss during service or for many years after service discharge.  The Board points out that passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson, supra.

Moreover, the only opinion addressing the etiology of the Veteran's bilateral hearing loss weighs against the claim.  The March 2008 VA examiner reviewed the Veteran's complaints and description of noise exposure, both during and after service, and the medical evidence in the claims file.  However, after examining the Veteran, the examiner concluded that the Veteran's hearing loss was not incurred in service.  This opinion constitutes the only competent opinion to address the relationship between the Veteran's current bilateral hearing loss and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion-i.e., one that, in fact, establishes a relationship between bilateral hearing loss and service. 

Based on the evidence above the Board finds the criteria for service connection for bilateral hearing loss are not met.  Accordingly, the claim must be denied. 

G.  Tinnitus

Factual Background and Analysis

The service treatment records contain no treatment for or complaints of tinnitus.  The Veteran's April 1975 separation examination shows that the Veteran indicated that he had not experienced any problems with his ears or his hearing and that his ears were clinically evaluated as normal.

In March 2008, the Veteran underwent a VA examination that was contracted out to The Hearing Center.  The Veteran was unsure of the onset of his tinnitus as he reported that he had tinnitus for so long that he simply could not recall if it occurred in service or not.  The examiner noted that there was nothing in the Veteran's claims file regarding tinnitus.  The examiner concluded that it is not as least as likely as not that the Veteran's reported history of noise exposure contributed to his complaint of tinnitus.

With regard to the three elements of service connection, the Veteran has a present diagnosis of tinnitus.

The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  Indeed he has reported noise exposure during his service.  Such exposure is presumed.  38 U.S.C.A. § 1154(b) (West 2002).

The remaining question is whether the current tinnitus is the result of service.  The Veteran's claim for service connection for tinnitus must be denied because there is no competent evidence of a medical nexus between the disability and the Veteran's period of service.  

The Board notes that there are no complaints or manifestations of tinnitus while the Veteran was on active duty.  The first evidence of a diagnosis of tinnitus was in the March 2008 VA audio examination report which indicated that the Veteran had tinnitus.  The absence of clinical documentation of tinnitus for many years after service is probative evidence against a service relationship.  See Mense v. Derwinski, 1 Vet. App. 354 (1991). 

Moreover, the only opinion addressing the etiology of the Veteran's tinnitus weighs against the claim.  In the March 2008 VA examination report, the VA examiner determined that the Veteran's tinnitus was not related to the Veteran's time in service as he had a normal sensitivity in both ears at the time of his discharge and there was no documentation in the file that he had hearing or tinnitus complaints during service.  This opinion constitutes the only opinion to address the relationship between the Veteran's current tinnitus and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between tinnitus and service.

As there is no competent opinion linking the current disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for tinnitus.

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his claimed disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between his current claimed acquired psychiatric disorder to include mood disorder NOS and major depressive disorder, bilateral hearing loss, tinnitus, left knee, right hand, a head injury with symptoms of neck pain and headaches and back disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened, and to that extent the claim is granted. 

Entitlement to service connection for a left knee disability is denied.

New and material evidence having been received, the claim of entitlement to service connection for a right hand disability is reopened, and to that extent the claim is granted. 

Entitlement to service connection for a right hand disability is denied.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a head injury with symptoms of neck pain and headaches, and to that extent the claim is granted. 

Entitlement to service connection for residuals of a head injury with symptoms of neck pain and headaches is denied.

New and material evidence having been received, the claim of entitlement to service connection for a back disability, and to that extent the claim is granted. 

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and a mood disorder NOS is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


